Citation Nr: 0632085	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  05-38 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to June 
1946, July 1947 to November 1950, and September 1952 to June 
1954.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The competent medical evidence, overall, demonstrates that it 
is at least as likely as not that the veteran's tinnitus was 
incurred during or as a result of exposure to noise trauma 
during active duty.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is currently service-connected for hearing loss.  
He contends that he incurred his current tinnitus due to 
noise exposure while on active duty as a pilot.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service personnel records show that he was a 
pilot with flying time in a variety of aircraft.  These 
service personnel records corroborate the veteran's 
allegations that he was exposed to noise trauma during active 
duty.  

The report of a September 2004 VA examination provides that 
the veteran reported having served as a pilot, and being 
exposed to single engine propeller planes and later jet 
engines.  The examiner set forth the results of examination 
and a pertinent diagnosis that the veteran reportedly had 
constant tinnitus in his left ear.  It reportedly began two 
to three years earlier.  The examiner stated that the 
veteran's tinnitus was not likely caused by or as a result of 
his inservice noise exposure, due to its recent onset.  If 
the veteran's tinnitus was secondary to his inservice noise 
exposure, one would have expected it to have begun soon after 
the noise exposure.  

The Board finds that this VA examination report constitutes 
evidence against his claim.  Although it is not based on a 
review of the veteran's records, it is based on the veteran's 
own reported history, which appears accurate when compared to 
the record before the Board.  Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  In addition, the examiner 
expressed a rationale for the opinion that was based on the 
veteran's history.  

The record before the Board also contains an April 2005 
private medical opinion that supports the veteran's claim.  
The report refers to what the examiner termed "a rather 
extensive history of exposure to loud noise while in the 
service [as a pilot and due to firearms]".  The private 
examiner related the veteran's current tinnitus to his in-
service noise exposure.  The private examiner explained that 
with the passage of time those who had exposed themselves to 
loud noises in the past and subsequently developed hearing 
loss associated with this exposure, eventually and almost 
routinely develop tinnitus or ringing of the ears.  

The Board finds that the private medical opinion is equally 
strong evidence in support of the veteran's claim.  It, too, 
is based on a reported history that appears accurate when 
compared to the record before the Board.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  In 
addition, the private examiner also expressed a rationale for 
his opinion that was based on the veteran's history and is of 
equal probative weight.  

In sum, the evidence for and against the veteran's claim is 
in equipoise, and therefore the claim must be granted.  
38 U.S.C.A. § 5107(b).

ORDER

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


